Judgment, Supreme Court, New York County, entered June 24, 1975, granting petitioners’ application to annul respondent rent commissioner’s determination that they were guilty of harassment and assessing fines aggregating $19,600, to the extent only of remanding the proceeding *874"for imposition of a suitable lesser penalty”, reversed, on the law, without costs and without disbursements, and the petition dismissed. The record fully supports the finding that petitioners engaged in egregious acts constituting illegal harassment to induce the complaining tenants to vacate their housing accommodations so that a new housing development could be erected. In our view the fines levied are not so disproportionate as to shock one’s sense of fairness. (Matter of Pell v Board of Educ., 34 NY2d 222.) Concur — Murphy, J. P., Capozzoli and Lane, JJ.; Birns and Nunez, JJ., dissent and would affirm for the reasons stated by Postel, J., at Special Term.